Filed 1/8/21 In re Isaac C. CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    In re ISAAC C., a Person Coming Under the
    Juvenile Court Law.

    THE PEOPLE,                                                                              F079792

           Plaintiff and Respondent,                                        (Super. Ct. No. 16CEJ600196-4)

                    v.
                                                                                          OPINION
    ISAAC C.,

           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Mary Dolas,
Judge.
         Candice L. Christensen, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Eric L. Christoffersen and Ward
A. Campbell, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-

*        Before Franson, Acting P.J., Peña, J. and Meehan, J.
       Minor Isaac C. contends the juvenile court abused its discretion when it committed
him to the New Horizons program rather than the Substance Abuse Unit. We affirm.
                                    BACKGROUND
       On June 21, 2016, an original Welfare and Institutions Code section 602 petition
was filed in Fresno County, alleging that minor committed felony attempted robbery.
(Pen. Code,1 §§ 211, 664.) On January 26, 2017, minor was declared a ward of the court
and placed on probation.
       On August 9, 2017, a subsequent petition was filed in Fresno County, alleging
minor had committed misdemeanor petty theft. (§ 484, subd. (a).) The following day,
the court sustained the petition and continued minor on probation.
       On October 16, 2018, a petition was filed in Madera County, alleging that minor
had committed misdemeanor resisting arrest. (§ 148, subd. (a)(1).) On November 13,
2018, the petition was transferred to the Fresno County Superior Court and, on
November 29, 2018, minor was continued on probation.
       On January 23, 2019, minor was placed at the New Start Youth Facility in
Bakersfield. He absconded the next day. The court revoked minor’s probation on all
three petitions, and a bench warrant was issued for his arrest. Minor was subsequently
located and the bench warrant was withdrawn.
       On May 24, 2019, the Los Angeles County District Attorney filed a petition under
Welfare and Institutions Code section 602 alleging minor committed felony second
degree robbery. (§ 211.) The allegation arose out of a May 22, 2019 incident in which
minor and two companions absconded from the Optimist Youth Homes in Los Angeles
County, stole a bottle of Fireball from a drug store, drank it, then proceeded to a market
where they punched the cashier and took cash, alcohol, cigarette lighters, and Swisher
Sweets cigarillos, before fleeing on foot. In a field show up, the cashier identified minor

1      Undesignated statutory references are to the Penal Code.


                                             2.
as someone who hit him, although not the main aggressor. Swisher Sweets cigarillos and
a lighter were recovered from minor, and $71 in cash was recovered from his
companions.2
       On June 26, 2019, the petition was amended by interlineation to allege that minor
committed assault by force likely to produce great bodily injury. (§ 245, subd. (a)(4).)
Minor waived his constitutional rights and admitted the allegation.
       On July 2, 2019, the petition was transferred from Los Angeles County to the
Fresno County Superior Court for disposition.
       On July 31, 2019, the court granted minor’s request to be screened for the
Substance Abuse Unit (SAU). Minor’s grandmother was appointed educational rights
and developmental service rights holder.
       On August 8, 2019, the court held a disposition hearing. The court continued
minor on probation and committed him to the New Horizons program for 365 days. The
court found the offense was listed under Welfare and Institutions Code section 707,
subdivision (b). The court awarded minor 649 days of custody credits against the
maximum term of confinement, which was set at five years and two months. The court
imposed a $100 restitution fine. (Welf. & Inst. Code, § 730.6.)
       On August 12, 2019, minor filed a timely notice of appeal.
                                      DISCUSSION
       Minor contends the court abused its discretion in committing him to the New
Horizons program, rather than the Substance Abuse Unit. He contends the court’s
determination was based on generalities, rather than minor’s unique needs. He also
contends that he requires the “intensive in-patient substance abuse treatment that could
only be provided by SAU,” and that New Horizons was inappropriate because minor
lacks the discipline to succeed in this longer program, and because he may be placed

2      These facts are taken from the probation officers’ reports.


                                             3.
there with a companion involved in the instant offense, with whom minor is prohibited
from associating.
       A.     Applicable Law
       We review the juvenile court’s commitment decision for abuse of discretion,
indulging all reasonable inferences in support of its decision. (In re Angela M. (2003)
111 Cal.App.4th 1392, 1396 (Angela M.).) “ ‘A [juvenile] court abuses its discretion
when the factual findings critical to its decision find no support in the evidence.’ ” (In re
Khalid B. (2015) 233 Cal.App.4th 1285, 1288 (Khalid B.).) We therefore will affirm if
the record contains substantial evidence to support the juvenile court’s findings. (In re
Calvin S. (2016) 5 Cal.App.5th 522, 527-528.)
       “ ‘ “ ‘In determining whether there was substantial evidence to support the
commitment, we must examine the record presented at the disposition hearing in light of
the purposes of the Juvenile Court Law.’ ” ’ ” (Khalid B., supra, 233 Cal.App.4th at
p. 1288.) The purpose of the law is:

       “to provide for the protection and safety of the public and each minor under
       the jurisdiction of the juvenile court and to preserve and strengthen the
       minor’s family ties whenever possible, removing the minor from the
       custody of his or her parents only when necessary for his or her welfare or
       for the safety and protection of the public. If removal of a minor is
       determined by the juvenile court to be necessary, reunification of the minor
       with his or her family shall be a primary objective. If the minor is removed
       from his or her own family, it is the purpose of this chapter to secure for the
       minor custody, care, and discipline as nearly as possible equivalent to that
       which should have been given by his or her parents. This chapter shall be
       liberally construed to carry out these purposes.” (Welf. & Inst. Code,
       § 202, subd. (a); accord, Khalid B., at p. 1288.)
“ ‘Minors under the juvenile court’s jurisdiction must receive the care, treatment, and
guidance consistent with their best interest and the best interest of the public. ([Welf. &
Inst. Code,] § 202, subd. (b).) Additionally, minors who have committed crimes must
receive the care, treatment, and guidance that holds them accountable for their behavior,
is appropriate for their circumstances, and conforms with the interest of public safety and

                                             4.
protection. (Ibid.) This guidance may include punishment that is consistent with the
rehabilitative objectives. (Ibid.)’ ” (Khalid B., supra, 233 Cal.App.4th at p. 1288.) In
making its judgment, the court must also consider the minor’s age, the circumstances and
gravity of the offense, and the minor’s previous delinquent history. (Welf. & Inst. Code,
§ 725.5.)
       Because rehabilitation is one of the primary objectives of juvenile court law,
“ ‘ “the statutory scheme contemplates a progressively more restrictive and punitive
series of dispositions starting with home placement under supervision, and progressing to
foster home placement, placement in a local treatment facility, and finally placement at
the [Division of Juvenile Justice].’ ” (In re Carlos J. (2018) 22 Cal.App.5th 1, 6.)
However, there is no absolute rule that a trial court cannot impose a particular
commitment until less restrictive placements actually have been attempted. (In re Eddie
M. (2003) 31 Cal.4th 480, 507; Carlos J., at p. 6.)
       B.     Additional Factual Background
       At the start of the disposition hearing, minor’s counsel represented that minor was
screened for the SAU, and that “[a]ll parties agreed that he was suitable for SAU.”
       The probation officer argued that New Horizons was a more appropriate
commitment. The probation officer noted that minor was the subject of several petitions
and had committed multiple violations of probation. He had been with probation for
“quite some time,” but had failed to complete or was unsuccessful on outpatient
programs. The probation officer also noted that the present offense was “quite
concerning.” The probation officer pointed out that New Horizons could address minor’s
substance abuse issues, but also other issues minor had not yet dealt with.
       The People submitted on minor’s counsel’s request for placement in the SAU
noting, “this is a route that hasn’t been explored yet.”
       Minor’s counsel argued the SAU was appropriate because minor struggled with
substance abuse and that his most recent crime was alcohol-related. Counsel expressed

                                              5.
minor’s willingness to address his drinking problem, and argued minor would have a
difficult time “being successful on probation or in life” without attending the SAU.
Counsel argued that New Horizons was not as targeted as the SAU with regard to
substance abuse treatment. Furthermore, counsel argued that, if minor was not successful
in the SAU, his age still permitted a later commitment to New Horizons, if necessary.
       The court expressed skepticism regarding the efficacy of the SAU for minor in
light of minor’s prior unwillingness to participate in substance abuse treatment. Minor’s
counsel noted that those prior attempts had been in an outpatient setting while minor was
living in a group home, where the “temptation for him was too strong.” Counsel argued
that the structure of the SAU would provide minor the tools to get clean.
       The court stated that substance abuse was not minor’s “primary issue.” The court
opined that minor’s other issues would be addressed through the New Horizons program.
The court further opined that minor could successfully complete the SAU, but still have
behavior problems thereafter due to failing to address some of his other issues. Minor’s
counsel pointed out that the SAU also offers mental health counseling, anger
management, daily school and other programming opportunities. On the other hand,
New Horizons was not mainly a substance abuse program.
       Minor’s grandmother addressed the court. She agreed with the court that “there’s
lots of other things going on in [minor’s] life besides substance abuse.” She stated,
“Substance abuse is a symptom to try to cover up all the other things that – a coping
mechanism to cover up all the other things going on in his life.” The court noted that
minor’s offense was serious, and that a new law violation or violation of probation could
result in minor’s commitment to the Division of Juvenile Justice. The court noted that,
“sometimes the New Horizons because it’s a longer program and they offer more services
in addition to substance abuse can be a more successful or productive program because
it’s longer term, requires more discipline and many of those who take advantage of it, it
seems to be the one thing that will click to make sure that they understand how to make

                                            6.
better choices and be successful upon leaving.” Minor’s grandmother agreed that New
Horizons, “if it’s a more encompassing program that encompasses more than just the
coping of the alcohol and drug abuse then, yes, I definitely am for it, getting him all the
services that are available to him.”
       Minor’s counsel nonetheless argued in favor of SAU on the basis that minor
would be most assisted by substance abuse treatment. The probation officer noted that
anger management and individual or family counseling are not mandatory in the SAU,
and thus minor could choose not to address those issues in that program. The People then
changed their position and argued in favor of New Horizons, particularly based on
minor’s grandmother’s statement that substance abuse was only one factor at play in
minor’s behavior. The People expressed concern that services other than substance abuse
treatment were not required in the SAU. Minor’s counsel noted that the probation report
had not considered the SAU, only the Division of Juvenile Justice and New Horizons.
       The court noted its duty to determine “which local program is the most
appropriate” and expressed its view that the SAU would not meet all minor’s needs,
while New Horizons was “best suited” to lead to minor’s success upon completion of his
commitment. The court expressed concern regarding the escalation of minor’s behavior
and noted that, while it was alcohol-related, minor had “a number of other issues” which
could be addressed through the programs New Horizons would require. Accordingly, the
court committed minor to the New Horizons program.
       C.     Analysis
       Here, the juvenile court expressly stated on the record and at length its reasons for
selecting New Horizons and rejecting the SAU. Primarily, the court noted that minor had
issues that went beyond substance abuse that, in the court’s opinion, could not be
adequately addressed in the SAU. However, programming to meet minor’s needs would
be required in New Horizons. The court noted that minor previously had declined to
avail himself of substance abuse programming, and expressed skepticism at minor’s

                                             7.
willingness to do so at the time of disposition. Additionally, the court noted the
increasing severity of minor’s behavior, and the need to select a program that would
provide minor the best chance of success at avoiding a future violation, which could
result in commitment to the Division of Juvenile Justice. Notably, minor’s grandmother
concurred that minor would benefit from the range of services available through New
Horizons. Ample evidence supported the juvenile court’s finding that commitment to the
SAU did not offer sufficient structure and was not appropriate to provide for minor’s
rehabilitation and the public’s safety.
         Minor nonetheless argues the court abused its discretion in committing him to
New Horizons. Minor argues that he requires the inpatient substance abuse treatment that
can only be provided by the SAU. However, the record reflects that New Horizons also
offers substance abuse treatment, as well as other programs the court found would benefit
minor’s rehabilitation. The court did not abuse its discretion in rejecting the SAU on this
basis.
         Minor contends the court failed to consider his unique needs. This argument is
based on the court’s general comment, in colloquy with minor’s grandmother, that
“sometimes more people” have success from the structure and length of the New
Horizons program, and that “many of those” who take advantage of the New Horizons
program understand how to make better choices and be successful. This statement
reflects the court’s general understanding of the benefits of the New Horizons program.
However, the court very specifically tied those benefits to minor’s unique needs, noting
that minor’s history indicated he required the structure and programming of New
Horizons. The court did not base minor’s placement on generalizations.
         Minor contends he may lack the discipline to benefit from New Horizons,
particularly because it is more demanding and longer than the SAU. Minor did not raise
this argument below. (In re N.R. (2017) 15 Cal.App.5th 590, 598 [issues of fact are
forfeited if not raised below].) Regardless, the record reflects that minor did not benefit

                                             8.
from short-term programs. Additionally, the court found that minor would benefit from
New Horizons and, as we have explained, substantial evidence supports that finding.
Minor’s speculation that he may lack the discipline to complete the program is not
sufficient for us to conclude the court abused its discretion.
       Minor contends placement at New Horizons is inappropriate because one of his
companions in the instant case, D.R., also was recommended for commitment to New
Horizons. Additionally, minor’s probation conditions prohibit him from associating with
D.R., and thus he cannot be at New Horizons at the same time as D.R. without violating
the terms of his probation. Minor did not raise this issue below and, as a result, the
record is not sufficiently developed to support minor’s argument. As the People point
out, the record does not reflect whether D.R. was, in fact, committed to New Horizons.
Furthermore, the record does not contain sufficient information to establish that
placement of both minor and D.R. at New Horizons would require them to associate with
one another in violation of the probation conditions. Finally, we note that minor did not
object to this probation condition below. (People v. Welch (1993) 5 Cal.4th 228, 237
[failure to object to probation condition generally forfeits the issue on appeal].) We
cannot conclude the court abused its discretion on this basis.
       Lastly, minor contends the SAU was a “superior” choice. However, on appeal, we
do not reweigh the evidence to determine which placement is “superior.” Rather, we
consider whether the court’s factual findings are supported by substantial evidence
(Khalid B., supra, 233 Cal.App.4th at p. 1288), and whether the trial court abused its
discretion in light of the facts as found (Angela M., supra, 111 Cal.App.4th at p. 1396).
The court heard opposing views regarding minor’s suitability for New Horizons and the
SAU from the probation officer, the People, minor’s counsel, minor himself, and minor’s
grandmother. The court ultimately concluded minor had needs that could not be met by
the SAU. As stated, substantial evidence supports this finding.



                                              9.
       Indulging all reasonable inferences supporting the court’s decision, the record
demonstrates that commitment to New Horizons would provide for minor’s rehabilitation
and for public safety. (See Angela M., supra, 111 Cal.App.4th at p. 1396.) The juvenile
court did not abuse its discretion.
                                         DISPOSITION
       The juvenile court’s disposition order is affirmed.




                                            10.